Citation Nr: 1243528	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

In a rating decision dated in April 2005, the RO considered evidence including VA medical records dating from February 23, 2004, to March 23, 2005, and increased the disability rating to 70 percent effective December 9, 2004.  Thereafter, in January 2007, the Veteran filed a new claim for an increased rating and VA medical evidence dating from April 2005 to February 2007 was received that addressed the Veteran's PTSD.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the April 2005 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the April 2005 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the April 2005rating action is the proper determination certified for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran, through his accredited representative, reported that his psychiatric disability had worsened since the most recent examination, which was conducted in December 2007.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives ongoing VA treatment for this condition.  However, the most recent VA treatment records are current only as of April 2009.  A review of the Veteran's Virtual VA eFolder revealed no recent VA treatment records have been associated with the Veteran's file.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any private medical records for treatment of his PTSD not already associated with the record.  

TDIU

Regarding the issue of TDIU, the Veteran has indicated that he is unable to secure or maintain substantially gainful employment due to his PTSD.  

In this case, the resolution of the psychiatric disability claim could impact upon the Board's consideration of the TDIU issue.  As such, a Board decision on his TDIU claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be deferred pending resolution of the above-referenced claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims folder, physically or electronically, VA medical records pertaining to the Veteran that are dated since April 2009.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from other individuals who have first-hand knowledge of the impact of his psychiatric disability on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After physically or electronically associating all pertinent records with the claims folder, the Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must also comment on the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

The examiner should also determine whether the Veteran is able to work due to his service-connected disability.  After all necessary tests are conducted, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability renders him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


